United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1204
Issued: June 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Acting Chief Judge1
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 22, 2013 appellant, through his attorney, filed a timely appeal from an
October 25, 2012 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award greater than a one percent
permanent impairment to his right lower extremity.

1

Effective May 19, 2014, Patricia Howard Fitzgerald was appointed Acting Chief Judge.

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 21, 1997 appellant, a 35-year-old distribution clerk, injured his back while
pulling cages of mail. He filed a claim for benefits on December 22, 1997, which OWCP
accepted for lumbar strain and herniated disc at L4-5.
In a September 16, 1998 report, Dr. Cully A. Cobb, a specialist in neurosurgery, stated
that appellant had disc rupture with nerve compression, partial foot drop and numbness,
consistent with his area of nerve compression. He opined that this caused disabling pain which
progressed after his injury. Dr. Cobb indicated that these symptoms were causally related to his
work-related injury and recommended surgery.
On December 16, 1998 appellant underwent back surgery, a discectomy to repair his
herniated disc at L4-5.
In an August 17, 2009 report, Dr. Moola P. Reddy, Board-certified on physical medicine
and rehabilitation and appellant’s treating physician, reviewed the history of injury and found
based on appellant’s L4-5 disc herniation and 1998 discectomy that appellant had a 12 percent
whole person impairment under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed.) (A.M.A., Guides).
In an August 25, 2009 report, Dr. Reddy, utilizing an A.M.A., Guides impairment
worksheet, determined that the findings from his August 17, 2009 report would produce a 30
percent left lower extremity impairment under the A.M.A., Guides.
In a September 5, 2009 report, Dr. Leonard A. Simpson, a specialist in orthopedic
surgery and an OWCP medical adviser, stated his disagreement with Dr. Reddy’s impairment
rating. He advised that lower extremity electrodiagnostic studies dated August 17, 2009 were
normal and showed no evidence of radiculopathy, lumbosacral plexopathy or peripheral
neuropathy. Dr. Simpson stated that a back condition can yield a lower extremity impairment
rating with findings of either pain and/or loss of sensation or altered sensation; with clinical
findings, an award may be rendered based on permanent functional loss of either lower
extremity. He stated that while no specific nerve root compression diagnosis is listed in Chapter
16 to calculate an award for the permanent functional loss of the left lower extremity, the
A.M.A., Guides indicate that when a specific diagnosis is not listed an equivalent one can be
utilized. Dr. Simpson recommended using Table 16-12, utilizing the equivalent of a sciatic
nerve diagnosis. As appellant’s medical history did not reveal any objective sensory or motor
deficits, Dr. Simpson recommended a zero percent impairment of each lower extremity or leg
based on a class zero for sciatic nerve at Table 16-12, page 535 of A.M.A., Guides.3
In a Form CA-7 dated October 23, 2009, appellant requested a schedule award based on a
partial loss of use of his left and right lower extremities.
By decision dated October 23, 2009, OWCP found that appellant had no ratable
impairment causally related to an accepted condition and therefore was not entitled to a schedule
3

A.M.A., Guides 535.

2

award. By letter dated October 30, 2009, appellant requested an oral hearing, which was held on
February 22, 2010.
In a November 10, 2009 report, Dr. Reddy reiterated his 12 percent impairment rating
and expressed his disagreement with Dr. Simpson’s report. He stated that appellant’s
impairment should be based on his L4-5 discectomy, that he had no evidence of lumbar
radiculopathy and no neurological deficits.
In a March 14, 2010 report, Dr. William N. Grant, Board-certified in internal medicine,
found that appellant had a nine percent right lower extremity impairment under the A.M.A.,
Guides.
By decision dated April 14, 2010, an OWCP hearing representative set aside the
October 23, 2009 decision, indicating that Dr. Grant’s opinion was not well rationalized. He
advised that Dr. Grant’s impairment rating was lacking in probative value because he did not
conduct an examination of appellant, did not state which leg was impaired and did not indicate if
he was referring to both of appellant’s legs. The hearing representative also found that
Dr. Grant’s report lacked probative value because he relied on Dr. Cobb’s September 16, 1998
report, which did not provide measurement findings consistent with the A.M.A., Guides and was
completed prior to appellant’s December 1998 discectomy. He further noted that Dr. Grant did
not reference Dr. Simpson’s or Dr. Reddy’s findings that appellant had radiculopathy. The
hearing representative, found, however, that Dr. Grant had provided new medical evidence and
new calculations which should be reviewed by OWCP’s medical adviser to determine whether a
different application of the A.M.A., Guides should be utilized.
In an April 18, 2010 report, Dr. Simpson reviewed Dr. Grant’s March 14, 2010 report and
found that appellant had a six percent impairment of the right lower extremity. He noted
findings of occasional tingling and numbness involving the right lower extremity and stated that
Dr. Grant’s report identified weakness of the L5 nerve root, which produced a partial foot drop
and numbness. Relying on The Guides Newsletter “Rating Spinal Nerve Extremity Impairment
using the sixth edition” (July/August 2009), Dr. Simpson rated a class 1, one percent default
rating for mild sensory deficit involving L5 and an additional five percent impairment for mild
motor deficit based on his partial foot drop. He found that a class 1 impairment yielded a grade
modifier of 1 for functional history, or a net adjustment of zero; he stated that the physical
examination adjustment was not utilized and clinical studies adjustment was not applicable.
Dr. Simpson found that, under this method, total net adjustment was zero and a six percent
default impairment rating, based on one for mild sensory deficit and five for mild motor deficit,
would become the rating. Accordingly, he recommended a six percent impairment of the right
lower extremity or leg, and a zero percent impairment of the left lower extremity or leg.
By decision dated April 28, 2010, OWCP granted appellant a schedule award for a six
percent permanent impairment of the right lower extremity for the period December 16, 2000 to
April 15, 2001, for a total of 17.28 weeks of compensation.
On May 18, 2010 appellant requested an oral hearing, which was held on
September 13, 2010.

3

By decision dated November 18, 2010, an OWCP hearing representative set aside the
April 28, 2010 decision. He stated that, as Dr. Simpson based his impairment rating on findings
made by Dr. Grant, a report completed prior to appellant’s December 16, 1998 discectomy and
the date of maximum medical improvement, the rating was of little probative value and would
not constitute a sufficient basis for a schedule award. The hearing representative directed the
district Office on remand to refer the case file back to Dr. Simpson to review the current,
postsurgery medical reports and evaluate whether these reports contained findings sufficient to
issue an impairment rating under the sixth edition of the A.M.A., Guides. Dr. Simpson should be
instructed to identify the findings of impairment and explain how he applied such findings to the
A.M.A., Guides.
In a November 27, 2010 report, Dr. Simpson stated that, in light of the findings and
instructions issued by the hearing representative in his November 18, 2010 decision, he no longer
considered his rating of a six percent right lower extremity impairment to be valid. He then
reviewed Dr. Reddy’s August 17, 2009 report, which contained a 12 percent whole person rating
impairment rating for the lower extremities. Dr. Simpson advised that the report did not indicate
any lower extremity radicular symptomatology or findings, noting that Dr. Reddy measured
muscle strength of 5/5 of all muscle groups of both lower extremities, normal lower extremity
reflexes and a normal Babinski’s sign with no lower extremity atrophy or weakness.
Dr. Simpson stated that the report showed some decreased sensation of the right leg “diffusely
below the knee,” which did not conform to any particular dermatonal pattern. He related that
electrodiagnostic studies relied on by Dr. Reddy did not reveal evidence of right or left
lumbosacral radiculopathy, plexopathy or lower extremity peripheral neuropathy. Dr. Simpson
further stated that, while Dr. Reddy rated a 12 percent whole person impairment based on a class
1 impairment, a whole person impairment did not translate to a specific lower extremity
impairment under the A.M.A., Guides. He therefore concluded that his review of Dr. Reddy’s
August 17, 2009 report and the medical evidence of record supported a zero percent impairment
of the right and left lower extremities, with no evidence of ongoing lower extremity
radiculopathy. Dr. Simpson recommended a date of maximum medical improvement two years
after the December 16, 1998 right L4-5 discectomy.
In a December 19, 2010 report, Dr. Simpson clarified that he no longer considered his
prior rating of a six percent impairment of the right lower extremity to be valid because it did not
reflect appellant’s sensory and clinical findings postoperatively. He stated that his subsequently
calculated zero percent impairment of each lower extremity, as indicated in his November 27,
2010 report, should be considered the valid lower extremity impairment.
By decision dated February 3, 2011, OWCP rescinded the prior schedule award based on
Dr. Simpson’s December 19, 2010 report.
By letter dated February 8, 2011, appellant, through his attorney, requested an oral
hearing, which was held on May 25, 2011. At the hearing appellant’s attorney questioned
whether the February 3, 2011 decision actually rescinded the prior schedule award; he opined
that this issue needed to be remanded for clarification. He contended that the February 3, 2011
decision was inherently contradictory and illogical. Counsel argued that it was inconsistent to
find that Dr. Grant’s report was of diminished probative value because he spoke to appellant on
the telephone and did not do a physical examination, given that OWCP’s medical advisers do not

4

perform examinations and always rely on reports from other physicians. Counsel further
contended that there was no basis for OWCP to rescind appellant’s schedule award.
Appellant submitted a June 1, 2011 report containing results of an electrodiagnostic
testing, including electromyelogram (EMG) nerve conduction velocity tests. The results of these
tests showed electrodiagnostic evidence for right L5 radiculopathy, with no electrodiagnostic
evidence for peripheral neuropathy.
By decision dated July 19, 2011, an OWCP hearing representative set aside the
February 3, 2011 decision. She found that appellant had submitted new medical evidence; i.e.,
the June 1, 2011 electrodiagnostic study, which warranted further development of the medical
evidence. The hearing representative directed the district Office on remand to refer appellant for
a new second opinion examination and impairment evaluation with a specialist under the
A.M.A., Guides. She instructed the district Office to have the examiner determine whether
appellant had permanent impairment of either lower extremity by using the A.M.A., Guides
July/August issue of The Guides Newsletter for rating spinal nerve impairment, and to consider
the June 1, 2011 electrodiagnostic study in rendering his impairment rating.
In an August 26, 2011 report, Dr. Reddy had appellant undergo electrodiagnostic studies
to determine whether he had any peripheral nerve injuries in his lower extremities. He advised
that the studies showed evidence of chronic mild right L5 radiculopathy with no
electrodiagnostic evidence of acute radiculopathy in the right lower extremity; no acute or
chronic left lumbosacral radiculopathy; no peripheral neuropathy in the bilateral lower
extremities; and no evidence of peroneal, tibial, sural or superficial neuropathy in the right or left
lower extremities. Dr. Reddy reiterated that appellant had a 12 percent impairment of the whole
person for intervertebral disc herniation at the single L4-5 level, a spinal condition under the
A.M.A., Guides, noting that he underwent an L4-5 discectomy and had evidence of residual right
lower extremity radiculopathy. He stated that there was no change in his opinion from his
August 17, 2009 evaluation. Dr. Reddy concluded that it was not appropriate to rate appellant’s
condition in terms of peripheral nerve injury because he had a spinal injury and did not sustain
any peripheral nerve injuries in his lower extremities.
OWCP resubmitted the case file to Dr. Simpson, OWCP’s medical adviser. In a
September 30, 2011 report, he reviewed the June 1, 2011 electrodiagnostic study and
Dr. Reddy’s August 26, 2011 report and electrodiagnostic study and found that appellant had a
one percent impairment of the right lower extremity and a zero percent impairment of the left
lower extremity. Dr. Simpson reviewed the June 1, 2011 electrodiagnostic study and found that
it showed extensor hallucis longus muscles of the right lower extremity suggestive of right L5
radiculopathy but demonstrated no evidence of peripheral neuropathy. With regard to
Dr. Reddy’s August 26, 2011 electrodiagnostic study report, he stated that evaluation of the right
peroneal motor, right tibial motor, left peroneal motor, left tibial motor, left sural sensory, right
sural sensory, left superior peroneal sensory and right superior peroneal sensory were
unremarkable. Dr. Simpson found that the study provided no electrodiagnostic evidence of
peripheral neuropathy involving the lower extremities and no electrodiagnostic evidence of acute
or chronic left lumbosacral radiculopathy.

5

Utilizing using the A.M.A., Guides July/August issue of The Guides Newsletter for rating
spinal nerve impairment, in conjunction with the corresponding tables at Chapter 16 of the
A.M.A., Guides, Dr. Simpson rated a class 1, one percent impairment. He noted that the
documentation of mild chronic right L5 radiculopathy, noted electrodiagnostically, with
occasional pain in the right lower extremity and tingling and numbness in the right lower
extremity below the knee yielded a class 1 default rating for mild sensory deficit involving the
L5 nerve root on the right. Dr. Simpson rated a functional history grade modifier of 1 or a zero
net adjustment; no utilization of the physical examination grade modifier; and a clinical studies
grade modifier of 1 or a zero net adjustment based on mild pathology. Based on the above
findings OWCP’s medical adviser compared the net adjustments from functional history and
clinical studies at the net adjustment formula at page 521 of the A.M.A., Guides. Dr. Simpson
calculated a total net adjustment of zero, which would leave in place the class 1, one percent
default rating and a one percent right lower extremity impairment of the right lower extremity,
with a zero percent left lower extremity impairment. He reiterated that the electrodiagnostic
studies, particularly the June 1, 2011 EMG results, supported a right lower extremity impairment
based on mild sensory deficit involving the right L5 nerve root.
By decision dated April 27, 2012, OWCP, relying on Dr. Simpson’s September 30, 2011
report, granted appellant a schedule award for a one percent permanent impairment of the right
lower extremity for the period December 16, 2000 to January 5, 2001, for a total of 2.88 weeks
of compensation.
By decision dated October 25, 2012, an OWCP hearing representative affirmed the
April 27, 2012 decision.4
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.8

4

OWCP also found that an overpayment had occurred as a result of the reduction in appellant’s schedule award.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

7

Id.

8

Veronica Williams, 56 ECAB 367, 370 (2005).

6

Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.9 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter “Rating Spinal Nerve Extremity Impairment using the sixth edition”
(July/August 2009) is to be applied.11
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).12 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.14
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP’s hearing representative, in his July 19, 2011 decision, directed OWCP on
remand to have the district Office refer appellant to a new specialist. On remand, however, the
district Office disregarded the hearing representative’s instructions and referred the case file back
to Dr. Simpson, OWCP’s medical adviser, for an additional impairment evaluation. OWCP
9

Pamela J. Darling, 49 ECAB 286 (1998).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.
12

A.M.A., Guides 533

13

Id. at 521.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

7

relied on Dr. Simpson’s opinion and granted appellant an award for a one percent right lower
extremity impairment.in its April 27, 2012 decision. This constituted error, as OWCP ignored
the hearing representative’s explicit instructions.
OWCP’s procedures address the actions that should be taken following a decision by the
Branch of Hearings and Review, including specifically how OWCP should proceed if the district
Office does not agree with the hearing representative’s decision.15 These procedures provide that
any case requiring further action based on a decision issued by the Branch of Hearings and
Review should be promptly assigned to a claims examiner for the required action. The
procedures further explain how the claim should be handled if the claims examiner believes that
the required action is incorrect:
“c. Review of the Remand Decision. If the [d]istrict Office, upon careful review,
believes the remand decision issued by the Branch of Hearings and Review
contains a serious error of fact or law, the District Director should contact the
Hearings and Review Branch Chief (or Assistant Branch Chief) within 15 days of
receipt of the decision outlining the basis for the disagreement. This review
process, rarely employed, should be reserved for cases where there is a material
factual error or a misinterpretation of the statute, regulations or procedures that is
critical to the decision. If, upon review of the decision, the Hearings and Review
Branch Chief determines that the decision issued was in error, the decision may
be vacated through 5 U.S.C. § 8128, which provides for review of a decision
allowing or denying compensation ‘at any time.’ If, upon review of the decision,
the Hearings and Review Branch Chief determines that the decision issued was
appropriate, no action will be taken. This process does not apply to Employing
Agencies.”
These procedures were not followed in this case. The Board thus finds that to allow
OWCP to unilaterally dismiss specific instructions by the Branch of Hearings and Review, for
further development of the case record, would negate and eviscerate the review authority granted
to the Branch of Hearings and Review.
As the October 25, 2012 decision did not correct these errors and make the required
findings, its affirmance of the April 27, 2012 OWCP decision was in error. Accordingly, the
October 25, 2012 decision is vacated and the case is remanded for referral to a new second
opinion examination with an impairment specialist.
The Board directs OWCP on remand to instruct the second opinion examiner to issue
findings and conclusions based on the A.M.A., Guides July/August issue of The Guides
Newsletter for rating spinal nerve impairment and to consider the June 1 and August 26, 2011
electrodiagnostic studies in rendering his impairment rating, pursuant to the standards set out in
section 8128(a). After such further development of the record as it deems necessary, OWCP
shall issue a de novo decision.

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written Record, Chapter
2.1601.9 (October 2011).

8

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to OWCP for further
action consistent with this decision of the Board.16
Issued: June 2, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

16

Richard J. Daschbach participated in the preparation of the decision but was no longer a member of the Board
after May 16, 2014.

9

